SIBLEY, Circuit Judge
(dissenting).
The case was tried under the common-law pleading and practice which obtains in Florida. The declaration exhibited the written contracts of sale, which, as to time of payment, provided “Terms, Usual.” Unexplained, this would mean that payment was to be contemporaneous with delivery, concurrent acts, for this is the intendment of law where there is no contrary agreement. Williston on. Sales (2 Ed.) § 448; Page on Contracts, § 2965; 35 Cyc. Sales, p. 264. And in such case neither could put the other in default so as to sue him, unless he alleges and proves either an offer on his part to perform within the time fixed, or a demand for performance, which implies an offer. Biggers v. Pace, 5 Ga. 171. If neither does anything within the time limited, the contract lapses. Neither has broken it. Williston on Sales (2 Ed.) § 448; Page on Contracts, § 2970; Williston on Contracts, §§ 832, 833; Bruce v. Crews, 39 Ga. 544, 99 Am.Dec. 467; Pusey v. McElveen Commission Co., 93 Ga. 773, 21 S.E. 150; Sivell v. Hogan, 115 Ga. 667, 668, 42 S.E. 151. This declaration would have been demurrable, for it alleges neither offer to pay nor demand for delivery within the time fixed by the contract. Pusey v. McElveen Commission Co., supra. But it alleged that the “usual terms” were “90% of the price on receipt of dock receipts and 10% after the ship cleared.” This allegation made payment not concurrent with delivery, but subsequent to it, so that there was no need to allege demand for delivery or offer to pay within the time, the mere failure to deliver being in itself a breach. The general issue was pleaded, “never promised as alleged,” which put in in' issue the whole contract, and this allegation was as necessary to be proved to sustain a recovery as it was necessary to be made to prevent a demurrer. It was not proven or attempted to be. Defendant’s motion for verdict should have been granted. A verdict for the plaintiff could not lawfully be directed on this plea. Sivell v. Hogan, supra.
The time fixed for delivery was of the essence of the contracts, they being mercantile contracts and for goods of fluctuating price. Jones v. United States, 96 U.S. 24, 24 L.Ed. 644; Norrington v. Wright, 115 U.S. 188, 6 S.Ct. 12, 29 L.Ed. 366; Cleveland Rolling Mill Co. v. Rhodes, 121 U.S. 255, 7 S.Ct. 882, 30 L.Ed. 920; 35 Cyc. Sales, p. 175, 177; Williston on Sales, § 189. After the dates specified had elapsed, without any request for performance or agreement for extension, it was too late to create a breach. Plaintiff was unable in July and August to get any ships to carry this iron. The demands for delivery by plaintiff in October and November were wholly ineffectual. They illustrated no pléaded issue and did not tend to support the declaration. Sivell v. Hogan, supra.
A serious injustice, it seems to me, has been done in not giving more weight to the plaintiff’s election to cancel the contracts after their time expired. The judge may have ignored this matter because not pleaded, and was probably correct in so doing by *865common-law standards, though an amendment would have relieved this objection if it had been made. On another trial it may be supplied. The contracts all provided (showing expressly the intention that time should be of their essence), “If the material is not shipped within the time specified herein the purchaser has the privilege of cancelling this contract without notice, or may charge the seller’s account with the difference between the price herein stated and the prevailing market price at the expiration of the said delivery date.” There was no right to postpone the delivery. On September 28th, after the expiration of all delivery dates, plaintiff’s Houston office wrote its New Orleans office: “On contracts cancelled by Mr. Jacobson, will you please take these from the tonnage due and make proper notations.” It concluded: “Please cancel all remaining Leon M. & I. Co., also Southern Tallow Co. contracts. Per C. D. J.” C. D. J. is apparently the witness, Chas D. Jacobson, an executive officer of plaintiff. Accordingly, the New Orleans office entered in red across the face of each of the contracts sued on the words, “Cancelled, Houston Letter 9/28.” These copies of the contracts were not stray papers but were bound into a loose-leaf book and constituted the sole office record of contracts. Very plainly, this action on the record taken by direction of the Vice President, with a careful reference to the letter authorizing it, was the proper manifestation of an election to cancel without notice, as the contracts provided, rather than to charge up and collect a difference in price as this suit seeks to do. The election is binding. The explanation by the bookkeeper that “Cancelled” does not mean cancelled but meant that delivery had not been made is much too thin to be credited. Jacobson, who ordered the cancellation, did not testify as to what he meant. The plaintiff had been unable to get more ships than were loaded in August and September, and this may have motivated the cancellation.
Therefore if the pleadings be regarded, as they should be in a common law trial, the defendant should have won on the plea of general issue. If the pleadings be disregarded as the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, now permit, the election to cancel should have defeated plaintiff’s suit. There should be a new trial.